Case 0:20-cv-60198-AMC Document 54 Entered on FLSD Docket 07/08/2020 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

Case No.: 20-cv-60198-RAR

DAYANA AGUIAR,
individually and on behalf of all others similarly situated,

Plaintiff,
v.

M.J. PETER & ASSOCIATES, INC.,

a Florida Corporation; M.J. PETER CLUB
MANAGEMENT, INC., a Florida Corporation;

MRG OF SOUTH FLORIDA, INC. dba

SOLID GOLD GENTLEMEN’S CLUB,

a Florida Corporation, BEE LINE ENTERTAINMENT
PARTNERS, LLC dba SOLID GOLD GENTLEMEN’S
CLUB, a Florida Limited Liability Company;

1350 FOOD & BEVERAGE LLC dba SOLID GOLD
GENTLEMEN’S CLUB, a Florida Limited Liability Company;
MICHAEL J. PETER, an individual; and

DOES 1 through 10, inclusive,

Defendants.

 

DEFENDANTS, M.J. PETER & ASSOC., INC., M.J. PETER CLUB MANAGEMENT,
INC., MRG OF SOUTH FLORIDA, INC., AND MICHAEL J. PETER REPLY TO
PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ AMENDED MOTION
TO DISMISS

Defendants, M.J. PETER & ASSOC., INC., M.J. PETER CLUB MANAGEMENT, INC.,
MRG OF SOUTH FLORIDA, INC., AND MICHAEL J. PETER’S, herein (collectively,
“DEFENDANTS”), by and through their undersigned counsel, and respectfully submit hereby
submits their Reply to Plaintiff, Dayana Aguiar’s (‘Plaintiff’) Response in Opposition TO

Defendants’ Amended Motion to Dismiss, [ECF Doc. 52], and would state as follows:
Case 0:20-cv-60198-AMC Document 54 Entered on FLSD Docket 07/08/2020 Page 2 of 8

REPLY TO MOTION

I.Legal Standard

A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the claims pled in a
complaint as measured against the pleading standard of Rule 8(a)(2). Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555.127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Under Federal Rule of Civil
Procedure 8(a)(2), a pleading must contain a "short and plain statement of the claim showing that
the pleader is entitled to relief." Ashcroft v. Igbal, 556 US 662, 129 S.Ct. 1937, 1949 (2009).

“As the Court held in Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929, the
pleading standard Rule 8 announces does not require ‘detailed factual allegations,” but it demands
more than an unadorned, the-defendant-unlawfully-harmed-me accusation. Twombly, supra, at
555(citing Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986)). A
pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause
of action will not do.’ Jd. at 555. Nor does a complaint suffice if it tenders ‘naked assertion{s]’
devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 US 662, 129 S.Ct. 1937, 1949
(2009) citing Twombly, supra, at 557.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to "state a claim to relief that is plausible on its face." Id., at 570, 127 S.Ct. 1955.
A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged. Id., at 556,
127 S.Ct. 1955. The plausibility standard is not akin to a ‘probability requirement,’ but it asks for
more than a sheer possibility that a defendant has acted unlawfully. Ibid. Where a complaint pleads

facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line between
Case 0:20-cv-60198-AMC Document 54 Entered on FLSD Docket 07/08/2020 Page 3 of 8

possibility and plausibility of entitlement to relief.’” Ashcroft v. Igbal, 556 US 662, 129 S.Ct. 1937,
1949 (2009) citing Twombly, supra, at 557.

“Two working principles underlie our decision in Twombly. First, the tenet that a court
must accept as true all of the allegations contained in a complaint is inapplicable to legal
conclusions. Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice. Twombly, at 555, 127 S.Ct. 1955 (Although for the purposes of a motion
to dismiss we must take all of the factual allegations in the complaint as true, we "are not bound
to accept as true a legal conclusion couched as a factual allegation.)” Rule 8 marks a notable and
generous departure from the hyper technical, code-pleading regime of a prior era, but it does not
unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.” Ashcroft,
supra, at 1949-1950.

“Second, only a complaint that states a plausible claim for relief survives a motion to
dismiss. Twombly, at 556, 127 S.Ct. 1955. Determining whether a complaint states a plausible
claim for relief will, as the Court of Appeals observed, be a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense. 490 F.3d, at 157-158. But
where the well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct, the complaint has alleged — but it has not "show[n]" — "that the pleader is entitled
to relief." Fed. Rule Civ. Proc. 8(a)(2). See Ashcroft, supra, at 1950.

As shown below, Defendants M.J. PETER & ASSOC., INC., M.J. PETER CLUB
MANAGEMENT, INC., MRG OF SOUTH FLORIDA, INC., AND MICHAEL J. PETER’S,
herein (collectively, “Moving Defendants”) will establish the Plaintiff's has failed to state a claim

against the Moving Defendants and as a result no nexus exists creating liability.
Case 0:20-cv-60198-AMC Document 54 Entered on FLSD Docket 07/08/2020 Page 4 of 8

B. Plaintiff’s Mere Legal Conclusions Fail to Allege a Cause of Action Which Can Create a

Nexus of Liability.

Plaintiff contends that it is premature to make a determination that no nexus exists between
Defendants, M.J. Peter & Associates, Inc., M.J. Peter Club Management, Inc., MRG of South
Florida, Inc. and Michael J. Peter and Defendants, Bee Line Entertainment Partners, LLC and 1350
Food & Beverage, LLC establishing liability. The Plaintiff's Complaint [ECF Doc. 1] relies
entirely on conclusions of law and provides no factual basis to support the Plaintiff's allegations.
“Although for the purposes of a motion to dismiss the court must take all of the factual allegations
in the complaint as true, we "are not bound to accept as true a legal conclusion couched as a factual
allegation.” See Ashcroft, supra, at 1950.

Plaintiff fails to allege on what basis Defendants, M.J. Peter & Associates, Inc., M.J. Peter
Club Management, Inc., MRG of South Florida, Inc. and Michael J. Peter, (“Moving Defendants”)
are believed to be in control or possession of the operations or management of the business located
at 1350 SW 2"4 Street, Pompano Beach, Florida 33069, herein (“subject property”).
Plaintiff alleges to have been injured while working at Solid Gold at the subject property,but
provides no factual basis for how Moving Defendants could be categorized as a “joint employer,”
or “employer.”

Additionally, Plaintiff contends that public records which establish that Moving
Defendants, principal place of business are not located at the subject property are insufficient to
establish the lack of a nexus between Moving Defendants and Defendants, BEE LINE
ENTERTAINMENT PARTNERS, LLC , a Florida Limited Liability Company; and 1350 FOOD
& BEVERAGE, LLC. This is not accurate and Plaintiff provides no support for their

assertion.
Case 0:20-cv-60198-AMC Document 54 Entered on FLSD Docket 07/08/2020 Page 5 of 8

The Moving Defendants have no involvement in the business located at the subject
property, nor do they operate the business, relegate policies or procedures nor do they
control payroll. Most importantly no documentation or factual allegation was made to establish
under what premise the Moving Defendants, are “joint employers” or “employers.”

Plaintiff's operative complaint fails to allege any factual information by which the Court
can make a determination as to the applicability or truthfulness of the allegations in the Complaint.
The FLSA does not provide a plaintiff with a remedy for unpaid contractual wages which exceed
the statutory mandated minimum wage. See Bolick v. Brevard County Sheriff's Dept., 937 F. Supp.
1560, 1568 (M.D. Fla. 1996) (explaining that "an employee cannot succeed on a claim under the
FLSA if his average wage for a period in which he works no overtime exceeds minimum wage")
(collecting cases). McDaniel v. Trend Aviation LLC, Case No. 6:17-cv-00193-Orl-37KRS, * 4
(M.D. Fla. 2017). These issues simply do not relate to the Moving Defendants.

Plaintiff fails to allege over what time frame these issues occurred or the extent of the loss
of wages. Instead the Plaintiff uses generic language without any factual basis. For instance
Plaintiff states: “Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §
216(b) on behalf of all persons who were or are employed by Defendants as exotic
dancers/entertainers at any time during the three (3) years prior to the commencement of this action
to present.” See [ECF DOC. 1, { 89]. Plaintiff fails to support her legal conclusions with factual
allegations specific to Plaintiff's alleged experience with any Defendant.

“The express private right of action found in § 216(b) of the FLSA is limited in an
important respect: It is available only when an employee is owed unpaid minimum wages, or
unpaid overtime compensation as a result of a minimum-wage or overtime violation.” McDaniel
v. Trend Aviation LLC, Case No. 6:17-cv-00193-Orl-37KRS, * 4 (M.D. Fla. 2017). Plaintiff has

failed to allege what period of time AGUIAR allegedly worked at the subject property which
Case 0:20-cv-60198-AMC Document 54 Entered on FLSD Docket 07/08/2020 Page 6 of 8

makes the operative pleading deficient of factual allegations required under Rule 8(a)(2), and the
statements merely legal conclusions.

Under Federal Rule of Civil Procedure 8(a)(2), a “plausible” claim contains “factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” McDaniel, supra, at 4, citing Lundy v. Catholic Health Sys. of Long Island
Inc., 711 F.3d 106 (nd Cir. 2013) citing Iqbal, 556 U.S. at 678, 129 S.Ct. 1937; see also Twombly,
550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Based on the Plaintiff's own
allegations, “dancers/exotic dancers” that allegedly worked at the subject property at some time
frame over the prior three years prior to the commencement of the underlying lawsuit, in no way
establishes a nexus with the Moving Defendants.

Similarly, to Lundy, the instant action fails to state a claim for overtime compensation.
"{T]o survive a motion to dismiss, [a plaintiff] must allege sufficient factual matter to state a
plausible claim that [he] worked compensable overtime in a workweek longer than 40 hours." See
Lundy v. Catholic Health System of Long Island, Inc., 711 F.3d 106, 114 (2d Cir. 2013); Davis v.
Abington Mem'l Hosp., 765 F.3d 236, 241-42 (3d Cir. 2014) (same); Hall v. DIRECTV, LLC, 846
F.3d 757, 777 (4th Cir. 2017) (same); Landers v. Quality Commc'ns, Inc., 771 F.3d 638, 644-45
(9th Cir. 2014) (same); Pruell v. Caritas Christi, 678 F.3d 10, 13 (1st Cir. 2012)(same).

“Determining whether a plausible claim has been pled is “a context-specific task that
requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.
at 679, 129 S.Ct. 1937. Reviewing Plaintiffs’ allegations, as the District Court thoroughly did, we
find no plausible claim that FLSA was violated, because Plaintiffs have not alleged a single
workweek in which they worked at least 40 hours and also worked uncompensated time in excess

of 40 hours.” See Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106 (2nd Cir. 2013).
Case 0:20-cv-60198-AMC Document 54 Entered on FLSD Docket 07/08/2020 Page 7 of 8

In Lundy, the Court required more than mere allegations that Plaintiff ever worked in
excess of forty hours in a workweek while employed by the Defendants in that case. As such, this
Court should find that AGUIAR simply has not stated a plausible FLSA claim for unpaid overtime
wages or unpaid minimum wages. Like Lundy, the Plaintiff fails to allege an actual timeframe or
actual workweek which she worked 40 hours and also worked uncompensated time in excess of
40 hours. Like Lundy, Plaintiff alleges only legal conclusions, like the following:

“Although Plaintiff and the FLSA Class Members are required to and do in fact

frequently work more than forty (40) hours per workweek, they are not

compensated at the FLSA mandated time-and-a-half rate for hours in excess of

forty (40) per workweek. In fact, they receive no compensation whatsoever from

Defendants and thus, Defendants violate the minimum wage requirement of FLSA.

See 29 U.S.C. § 206.

[ECF Doc. 1 ¥ 69]

Plaintiffs have failed to sufficiently allege any week in which she worked
uncompensated time in excess of 40 hours, and as a result has failed to establish a nexus
by which Moving Defendants, MJ. PETER & ASSOC., INC., MJ. PETER CLUB
MANAGEMENT, INC., MRG OF SOUTH FLORIDA, INC. and MICHAEL J PETER
can be found liable under the FLSA.

CONCLUSION AND REQUEST FOR RELIEF

For the foregoing reasons, the Moving Defendants, M.J. PETER & ASSOC., INC.,
a Florida corporation; M.J. PETER CLUB MANAGEMENT, INC., a Florida corporation;
MRG OF SOUTH FLORIDA, INC. d/b/a SOLID GOLD GENTLEMEN’S CLUB, a
Florida Limited Liability Company and MICHAEL J PETER, respectfully move this Court

for an Order dismissing the Complaint against them, and for such other relief as the Court

deems just and reasonable.
Case 0:20-cv-60198-AMC Document 54 Entered on FLSD Docket 07/08/2020 Page 8 of 8

Respectfully submitted,

/s/ Luke Lirot
Luke Lirot, Esquire
Florida Bar Number 714836
Luke Charles Lirot, P.A.
2240 Belleair Road, Suite 190
Clearwater, Florida 33764
Telephone: (727) 536-2100
Facsimile: (727) 536-2110
Email: luke2@lirotlaw.com
Alternate email addresses:
krista@lirotlaw.com
sean@lirotlaw.com
Attorney for Defendants

CERTIFICATE OF SERVICE

] HEREBY CERTIFY that on July 8, 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing
to all parties in this case.

/s/Luke Lirot

Luke Lirot, Esquire
Florida Bar Number 714836

 
